UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6548



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


MARCEL BARNES, a/k/a Larry Kevin Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-52, CA-94-1037-2)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcel Barnes, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Barnes, Nos. CR-94-52; CA-94-1037-2 (E.D.

Va. Mar. 31, 1998).* We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Because Appellant’s conviction became final in 1995 and he
filed his motion on August 27, 1997, it was untimely. See Brown v.
Angelone, ___ F.3d ___, 1998 WL 389030 (4th Cir. July 14, 1998)
(Nos. 96-7173, 96-7205) (if conviction becomes final prior to April
24, 1996, movant must file his § 2255 motion by April 23, 1997).


                                 2